UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1446



JOE NATHAN SALES,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY SCHOOL DISTRICT,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cv-00313-HMH)


Submitted: February 15, 2007               Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Nathan Sales, Appellant Pro Se. Sean A. Scoopmire, CLARKSON,
WALSH, RHENEY & TERRELL, PA, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe Nathan Sales appeals the district court’s order

adopting the recommendation of the magistrate judge and granting

summary judgment to the School District in Sales’s employment

discrimination suit.       We have reviewed the record and find no

reversible error.    Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district

court.   Sales v. Greenville County Sch. Dist., No. 6:05-cv-00313-

HMH (D.S.C. Mar. 31, 2006). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -